         Case 1:19-cv-01133-LAS Document 91 Filed 10/03/19 Page 1 of 1




         In the United States Court of Federal Claims
                                       No. 19-1133
                                  Filed: October 3, 2019

                                       )
 DYNCORP INTERNATIONAL LLC,            )
                                       )
                Plaintiff,             )
                                       )
 v.                                    )
                                       )
 THE UNITED STATES,                    )
                                       )
                Defendant,             )
                                       )
                and                    )
                                       )
 KELLOGG, BROWN & ROOT                 )
 SERVICES, INC., VECTRUS SYSTEMS )
 CORPORATION, FLUOR                    )
 INTERCONTINENTAL, INC., and PAE- )
 PARSONS GLOBAL LOGISTICS              )
 SERVICES, LLC,                        )
                                       )
                Defendant-Intervenors. )
                                       )

                                           ORDER

        On September 30, 2019, plaintiff filed a motion to permit limited discovery and to
supplement the Administrative Record, ECF No. 86, as well as a motion to amend the procedural
schedule, ECF No. 87. On October 2, 2019, defendant filed its Preliminary Response to
Plaintiff’s Motion to Permit Discovery and Supplement the Administrative Record and Motion to
Amend the Schedule. ECF No. 90. The Court held an expedited hearing on plaintiff’s Motions
on October 2, 2019. After due consideration, and for the reasons set forth during that hearing,
plaintiff’s Motions are hereby DENIED.

       IT IS SO ORDERED.


                                                 s/   Loren A. Smith
                                                Loren A. Smith,
                                                Senior Judge
